United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
FACILITY, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-907
Issued: November 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2009 appellant filed a timely appeal of a March 26, 2008 decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed the denial of
his claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On March 17, 2006 appellant, then a 41-year-old mail handler, filed a traumatic injury
claim alleging that on that day he developed left hand and shoulder pain from working with
letters and magazines in the cull belt area. He did not stop work. Appellant submitted
photographs of his work area. The employing establishment controverted the claim. It noted

that appellant had worked a limited-duty assignment since February 22, 2006 due to a right
shoulder injury and that he was a casual employee who worked under 90-day appointments.
In a March 17, 2006 treatment note, Ronald Waits, a nurse practitioner, noted appellant’s
complaint of new injury to his neck and left shoulder from repetitive sorting and transferring
mail at work. He advised that appellant’s past medical history was significant for ongoing
concurrent right shoulder work-related injury and low back pain. Dr. Waits diagnosed left
shoulder tendinitis with some suspicion for thoracic outlet syndrome. He opined that appellant’s
cervical spine symptoms did not appear to have any mechanism associated with work activities.
In an attending physician’s report of the same date, Mr. Waits checked a box “yes” indicating
that appellant’s left tendinitis condition was caused or aggravated by his employment activities.
The Office received other records from nurse practitioners. Also submitted were March 20, 2006
physical therapy records noting treatment of appellant’s right shoulder.
In a March 21, 2006 form report, Dr. Ann Dickson, Board-certified in family medicine,
noted appellant’s complaint of left shoulder and hand pain from working on a cull belt. She
checked a box “yes” on the form report to indicate that her findings were consistent with a workrelated mechanism of injury. Dr. Dickson indicated that appellant’s diagnosis consisted of
unspecified disorders of the bursae and tendons in the shoulder region. She also submitted
several other documents listing appellant’s work restrictions.
In a March 30, 2006 report, Dr. Mark Failinger, a Board-certified orthopedic surgeon,
noted appellant’s complaint of increased pain with use of his left side. He diagnosed status post
right shoulder decompression and biceps tendinitis.
On April 10, 2006 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit additional evidence.
In an undated statement, appellant noted that he was working on a light duty cull belt
area, taking and placing mail, when he began to feel deep pain in his left shoulder and burning
sensations through his neck, left arm, hand and fingers.1 He indicated that he had no disability or
symptoms in his left shoulder prior to this occurrence. Appellant also indicated that he had no
history of left shoulder injury.
In a May 8, 2006 report, Dr. Failinger noted appellant’s complaint of shoulder problems,
indicating that the “other side actually hurts.” Upon examination, he found no pain or irritability.
Dr. Failinger recommended an electromyogram (EMG) and nerve conduction study. On
May 18, 2006 Dr. John Aschberger, a Board-certified physiatrist, diagnosed unspecified
disorders of bursae and tendons in the shoulder region. He noted that an EMG revealed normal
findings of right arm and right cervical paraspinal muscles. Dr. Aschberger further noted
appellant’s complaint of pain in the left trapezius and shoulder area. He indicated that an EMG
of the left proximal musculature demonstrated no abnormality. Dr. Aschberger noted that a
magnetic resonance imaging (MRI) scan revealed disc protrusion in appellant’s back. He also
found cervical radicular process. On June 7, 2006 Dr. Allan Liebgott, an internist, noted
1

On April 13, 2006 the employing establishment terminated appellant’s employment for unsatisfactory
attendance and punctuality.

2

evaluating appellant on May 31, 2006 for chronic pain of the neck, shoulder and back as well as
major depression. He diagnosed chronic pain syndrome without objective evidence as to
causality. Dr. Liebgott opined that appellant’s condition was temporally related to his history of
injury in September 2005 and February 2006.
On February 9, 2007 Dr. Michael Braaton, a Board-certified diagnostic radiologist, noted
that an MRI scan arthrogram of the left shoulder revealed mild supraspinatus and subscapularis
tendinosis and no rotator cuff tear. He also noted a small amount of fluid within the subacromial
and subdeltoid area, possibly related to mild bursitis or anesthetic injection. On February 12,
2007 Dr. Samual Ahn, a Board-certified diagnostic radiologist, noted that an arthrogram of the
left shoulder taken that day was negative.
In a February 23, 2007 report, Dr. Aschberger noted that appellant presented requesting a
letter regarding his complaints of left shoulder pain. He advised that the date of injury was
October 26, 2006, and noted appellant’s history of right rotator cuff and biceps tendinitis with
right shoulder surgery. Dr. Aschberger reviewed some abnormal findings in the left neck based
on electrodiagnostic testing. He indicated that appellant’s July 10, 2006 visit revealed persistent
pain in the left shoulder with persistent symptoms in the left arm, shoulder and trapezius.
Dr. Aschberger noted that appellant reported performing increased repetitive reaching with his
left shoulder to protect his right shoulder. He stated that appellant’s pain symptoms at the neck
and shoulder suggested shoulder impingement. Dr. Aschberger also noted that an MRI
arthrogram scan found mild supraspinatus and subscapularis tendinosis on the left. He opined
that, “given the history of the case and objective findings, I believe the patient’s left shoulder
symptomatology is related to his work.” Dr. Aschberger opined that appellant’s left shoulder
symptoms would likely improve with a short course of therapy with little, if any, impairment
expected. There was no indication of a cervical radicular process and any cervical spine
abnormality was not likely work related.
On April 13, 2007 Dr. Failinger noted appellant’s complaint of left shoulder pain when
lifting, pushing and pulling. Upon examination, he found some discomfort with adduction and
forward flexion and some give away weakness. Dr. Failinger found that appellant was otherwise
neurovascularly intact. Appellant also submitted several reports from Dr. Lupe Ledezma, a
licensed psychologist, who noted appellant’s complaint of continued pain in his left shoulder and
upper arm.2
In a July 16, 2007 decision, the Office denied appellant’s claim finding that the medical
evidence did not establish that the claimed medical condition resulted from the accepted event.
In a July 12, 2007 report, Dr. Aschberger noted appellant’s status which included
persistent left shoulder pain. On July 25, 2007 Dr. Failinger noted seeing appellant for his left
shoulder condition on April 13, 2007. He diagnosed left rotator cuff tendinitis. Regarding the
cause of appellant’s left shoulder condition, Dr. Failinger advised that he never addressed
whether appellant’s left shoulder condition was work related and advised that he would defer this
assessment to Drs. Aschberger and Dickson.
2

Dr. Ledezma’s reports primarily focused on appellant’s treatment for depression and suicidal ideations. The
record also contains other evidence from healthcare providers regarding appellant’s mental status and treatment.

3

On August 7, 2007 appellant requested an oral hearing. On October 18, 2007 he
submitted an occupational narrative; stating that he began working for the employing
establishment on October 10, 2004. Appellant became a mail handler in July 2005 whereby his
duties consisted of loading and unloading trays of mail and unloading trucks with parcels
weighing up to 70 pounds. He noted sustaining right shoulder and lower back pain on
September 28, 2005. On November 22, 2005 appellant noted that the Office accepted his claim
for right shoulder and lumbar sprain and strain. He explained that his right shoulder injury
resulted in restricted duty, which he began on February 22, 2006, in which he began exclusive
use of his left arm for three to four weeks to perform work duties requiring placing loose mail
into receptacles.
At a November 27, 2007 oral hearing, appellant, through his attorney, advised that the
claim should be treated as an occupational disease claim. On January 10, 2008 appellant
submitted a statement reiterating that his claim should be regarded as an occupational disease,
not a traumatic injury. He also submitted several reports regarding his psychiatric treatment.
In a March 26, 2008 decision, an Office hearing representative affirmed the July 16, 2007
decision. She adjudicated the claim as an occupational disease as appellant indicated that the use
of his left arm for three weeks contributed to his condition. However, the hearing representative
found that there was insufficient medical evidence to establish a causal relationship between his
repetitive work activities and his left shoulder condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
3

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

4

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

4

whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
Appellant alleged that he sustained left hand and shoulder pain on March 17, 2006, the
date he was diagnosed with left shoulder tendinitis after working in a cull belt area. Although he
filed a traumatic injury claim, his March 17, 2006 claim form and subsequent statements
reported that repetitive lifting and reaching of mail over the course of three to four weeks caused
his claimed condition.6 The Office properly adjudicated the claim as one for an occupational
disease. The evidence also supports that appellant’s job duties consisted of loading and
unloading trays of mail and placing mail into receptacles. He has not provided sufficient medical
evidence, through to establish that his diagnosed left shoulder condition is causally related to
these employment activities.
In a February 23, 2007 report, Dr. Aschberger found persistent pain in appellant’s left
arm, shoulder and trapezius. He noted that appellant increasingly reached with his left shoulder
to protect his right shoulder postsurgery. Dr. Aschberger opined that appellant’s pain symptoms
suggested shoulder impingement and, based on appellant’s history and objective findings, that
the left shoulder symptoms were related to his employment. Although his opinion generally
supports causal relationship, he did not provide medical rationale explaining the reasons
increased left shoulder reaching would cause or aggravate appellant’s diagnosed left shoulder
condition.7 Dr. Aschberger stated that his opinion was based on appellant’s history and objective
findings but he did not explain how a particular finding or a particular aspect of appellant’s
history supported his conclusion on causal relationship. His report also did not demonstrate any
familiarity with the February and March 2006 time period in which appellant’s claimed left
shoulder condition became symptomatic.8 Other reports from Dr. Aschberger did not
specifically address how appellant’s employment activities caused or aggravated a diagnosed left
shoulder condition.
On June 7, 2006 Dr. Liebgott diagnosed chronic pain syndrome without objective
evidence on causality. He opined that appellant’s condition was temporally related to the history
5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
6

20 C.F.R. § 10.5(ee) defines a traumatic injury as a condition of the body caused by a specific event or incident
or series of events or incidents within a single workday or shift. 20 C.F.R. § 10.5(q) defines an occupational disease
or illness as a condition produced by the work environment over a period longer than a single workday or shift.
7

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008) (medical reports not containing rationale on
causal relation are entitled to little probative value and are generally insufficient to meet an employee’s burden of
proof).
8

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history have little probative value).

5

of injury in September 2005 and February 2006. The Board notes that a temporal relationship
between employment and the onset of a medical condition is insufficient to establish causal
relationship.9 Dr. Liebgott did not otherwise explain how particular employment activities
caused or aggravated a diagnosed medical condition. Dr. Dickson’s March 21, 2006 report noted
appellant’s complaint of left shoulder and hand pain from working on a cull belt. She checked a
box “yes” on the form report to indicate that her findings were consistent with a work-related
mechanism of injury. The Board has held that an opinion on causal relationship which consists
only of a physician checking “yes” on a medical form report without further explanation or
rationale is of little probative value.10 Dr. Dickson provided no medical rationale to support her
opinion on causal relationship.
Dr. Failinger treated appellant’s left shoulder condition but, in his July 25, 2007 report,
he specifically declined to address whether any left shoulder condition was employment
related.11 Similarly reports of other physicians did not address whether appellant’s employment
activities caused or aggravated a diagnosed left shoulder condition.
The record also contains treatment notes from nurse practitioners and physical therapists.
However, nurses and physical therapists are not “physicians” as defined under the Act. Their
opinions are of no probative value.12 Consequently, the medical evidence is insufficient to
establish that a diagnosed left shoulder condition is causally related to appellant’s job duties.
On appeal, appellant resubmitted his January 10, 2008 statement asserting that the Office
has a duty to develop the evidence. As noted, appellant has the burden of proof to establish his
claim and the medical evidence submitted is insufficient to meet appellant’s burden of proof or
to require further development of the claim. The Office is not obligated to disprove a claim.13
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

9

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal relationship between
the two).
10

Alberta S. Williamson, 47 ECAB 569 (1996).

11

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
12

David P. Sawchuk, 57 ECAB 316 (2006); Roy L. Humphrey, 57 ECAB 238 (2005); see 5 U.S.C. § 8101(2)
(defining the term “physician”); see also Charley V.B. Harley, 2 ECAB 208 (1949) (the Board held that medical
opinion, in general, can only be given by a qualified physician).
13

See Robert P. Bourgeois, 45 ECAB 745 (1994) (where medical reports gave some support for causal
relationship and appellant established a prima facie claim, the evidence was of such little probative value that the
Office discharged its responsibility of taking the next step by notifying appellant of the additional medical evidence
is needed to establish the claim fully).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 26, 2008 is affirmed.
Issued: November 20, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

